Case: 14-30312      Document: 00512866967         Page: 1    Date Filed: 12/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-30312                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
DONALD MITCHELL,                                                        December 11, 2014
                                                                           Lyle W. Cayce
                                   Plaintiff-Appellant                          Clerk

v.

WEYERHAEUSER NR COMPANY,

                                   Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:10-CV-1240


Before DAVIS, WIENER, and HAYNES, Circuit Judges.
PER CURIAM:*
       Donald Mitchell appeals the district court’s entry of summary judgment
in favor of Weyerhaeuser NR Company (“Weyerhaeuser”) on Mitchell’s Title
VII and 42 U.S.C. § 1981 retaliation claims. Having carefully considered the
pertinent portions of the record in light of the parties’ briefs and oral
arguments utilizing de novo review, we conclude that Mitchell has not
demonstrated that the district court reversibly erred in granting summary
judgment:



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30312       Document: 00512866967          Page: 2     Date Filed: 12/11/2014



                                       No. 14-30312
       1. Mitchell did not engage in activity protected by Title VII or § 1981
           because the conduct he complained of in an anonymous letter and
           elsewhere—while inappropriate and offensive—could not reasonably
           be considered actionable discrimination or conduct that created a
           hostile work environment. See Turner v. Baylor Richardson Med.
           Ctr., 476 F.3d 337, 349 (5th Cir. 2007) (affirming summary judgment
           when complaints concerned comments that, while offensive, “could
           not have reasonably [been] believed [to be an] unlawful employment
           practice in and of themselves”); see also Stewart v. Miss. Transp.
           Comm’n, 586 F.3d 321, 332 (5th Cir. 2009) (Title VII is not a “general
           civility code” (citation and internal quotation marks omitted)).
       2. Even assuming for the sake of argument that Mitchell engaged in
           protected activity, there is no dispute of material fact regarding
           whether there is a causal link between the protected activity and the
           adverse act because there is no evidence that Weyerhaeuser
           management knew Mitchell wrote the anonymous letter. 1 See Willis
           v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (holding that a prima
           facie case of retaliation under Title VII and § 1981 requires showing
           that, inter alia, the plaintiff engaged in protected activity and there
           is a causal link between the protected activity and the adverse
           employment action).
       AFFIRMED. 2



       1 We “may affirm a grant of summary judgment on any grounds supported by the
record and presented to the court below.” Hernandez v. Velasquez, 522 F.3d 556, 560 (5th
Cir. 2008). Mitchell’s other claimed acts of protected activity also fail to support a reversal
either because they were not protected activity (general complaints about how he was
treated) or because there is insufficient competent evidence of a causal link.
       2 Given our holding, we do not reach the issue addressed below and argued by the
parties on appeal of whether the “but-for” causation standard mandated by University of
                                              2
    Case: 14-30312      Document: 00512866967        Page: 3    Date Filed: 12/11/2014




Texas Southwestern Medical Center v. Nassar, 133 S. Ct. 2517 (2013) for Title VII claims
applies to § 1981 retaliation claims.